254 F.3d 845 (9th Cir. 2001)
JESSE J. CALHOUN, PLAINTIFF-APPELLANT,v.DONALD N. STAHL; JAMES BRAZELTON, DEFENDANTS-APPELLEES.
No. 00-56216
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Submitted June 11, 2001*Filed June 20, 2001

Jesse J. Calhoun, pro se, for the plaintiff-appellant. No appearance by the defendants-appellees.
Appeal from the United States District Court for the Central District of California Terry J. Hatter, Jr., District Judge, Presiding. D.C. No. CV-00-05648-TJH
Before: Diarmuid F. O'Scannlain, Barry G. Silverman, and Ronald M. Gould, Circuit Judges.

Per Curiam
OPINION

1
We review denial of leave to proceed in forma pauperis for an abuse of discretion. Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998) (per curiam). Because Calhoun's complaint sought monetary relief for actions taken in the course of employment by persons who are immune from suit, the district court properly denied in forma pauperis status. See Bogan v. Scott-Harris, 523 U.S. 44, 49 (1998) (legislators); Ashelman v. Pope, 793 F.2d 1072, 1075-76 (9th Cir. 1986) (en banc) (judges and prosecutors).


2
Although Calhoun correctly contends that portions of the Prison Litigation Reform Act are not applicable to civil detainees, see Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000), the provisions of 28 U.S.C. §§ 1915(e)(2)(B) are not limited to prisoners, cf. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). The district court therefore properly concluded that Calhoun's complaint should not be allowed to proceed. See 28 U.S.C. §§ 1915(e)(2)(B)(iii) (requiring dismissal of in forma pauperis proceedings that seek monetary relief against immune defendants).


3
We have considered Calhoun's remaining contentions and deny them as lacking merit.


4
AFFIRMED.



Notes:


*
 The panel unanimously finds this case suitable for decision without oral argument and denies Calhoun's request for additional time to respond to the screening letter. See Fed. R. App. P. 34(a)(2).